Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-19 are pending in this application.
Claim 1-19 are amended.
Claims 20 are withdrawn.

Formal Drawings
The formal drawings received on 02/21/2020 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 04/27/2020 has been considered.

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-19) in the reply filed on 09/01/2022 is acknowledged.
Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 3, 5, 8, 9 and 14.  Applicant recites “and/or” to indicate elements in a list (e.g. claim 3 “comprises…and/or”) and further to indicate elements used in conjunction or in alternative as steps to the claimed process (e.g. claim 5 “wherein generation and/or handling”).  Examiner has interpreted such use of the limitation to be in a disjunctive with “or” being controlling.  Application is encouraged to clarify limitations to better define scope.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a software defined network controller for controlling the forwarding elements”…” software defined network controller configures the intermediate forwarding element such that a probe triggering packet is generated based on local information of the intermediate forwarding element” in claims 1 and 19 and “software defined network controller configures the forwarding elements by creating packet template information that is provided to the forwarding elements” in claim 8.  Here, the generic placeholder “software defined network controller” is modified by function language “configures the forwarding elements” and claimed functional language further reciting such that a packet is generated or that a packet template is created without the corresponding structure, material or acts.  It is interpreted based on specification that the controller performs acts disclosed in para. 62 to create packets and generate templates for forwarding elements.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Applicant’s invention as claimed:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 9,787,559), herein after Schroeder and further in view of Zhang et al. (US 2018/0123930), herein after Zhang.

Regarding claims 1 and 19, 
Schroeder teaches A method for supporting service level agreement monitoring in a software defined network (see fig. 1, col. 11, ll. 47-52, end to end SLA monitoring for a SDN (see also col. 7, ll. 51-56)); 
wherein the software defined network comprises forwarding elements and a software defined network controller for controlling the forwarding elements (see col. 8, ll. 19-24, the SDN comprises a SDN controller for controlling the CE router and service nodes (i.e. “forwarding elements”) to send probe packets); 
wherein data flows are transmitted between a first end-path forwarding element, of the forwarding elements, and a second end-path forwarding element, of the forwarding elements, via at least one intermediate forwarding element, of the forwarding elements (see col. 12, ll. 6-11, DC border router (i.e. “intermediate forwarding element”) sends two different probe packets along two different forwarding paths (i.e. “first end-path”, “second end-path”), wherein one forwarding path can be that of virtual network service instance 66A (i.e. “first…forwarding element”) and another forwarding path can be that of virtual network service instance 66B (i.e. “second…forwarding element”)); 
wherein the software defined network controller configures the intermediate forwarding element such that a probe triggering packet is generated based on local information of the intermediate forwarding element (see cols. 7-8, ll. 51-67 and 19-24, wherein the SDN controller configures the DC border router (i.e. “intermediate forwarding element”) such that a probe packet is generated based on service chain information (i.e. “local information”) identifying labels or classifiers for the border router (i.e. “intermediate forwarding element”)); 
wherein the software defined network controller configures at least one of the first end-path forwarding element or the second end-path forwarding element such that an end-to-end probing is triggered based on receiving the probe triggering packet (see cols. 7-8, ll. 51-67 and 6-24, wherein the SDN controller configures the DC border router (i.e. “intermediate forwarding element”) such that a probe packet is generated , wherein upon receiving probe packet service path reporting is initiated (i.e. end to end probing is triggered));
Schroeder fails to teach end-to-end probing is performed in order to detect a service level agreement violation.
However, in analogous art Zhang teaches and wherein the end-to-end probing is performed in order to detect a service level agreement violation (see paras. 30-31, end-to-end measurement is performed in order to detect a SLA violation).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the end-to-end probing is performed in order to detect a service level agreement violation as taught in Zhang to modify teachings in Schroder allowing for error correction.  One would do so with predictable results for the benefit of allowing dynamic verification of SLA metrics (see paras. 30-31).    

Regarding claim 2,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder further teaches wherein the local information comprises one or more local information parameters impacting link quality (see col. 11, ll. 30-42, probe packets that transmitted through path utilize information such as latency (i.e. parameters impacting link quality) to craft/generate probe packet).Appl. No.16/232,819 

Regarding claim 3,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder further teaches wherein the end-to-end probing comprises a measurement task, wherein the measurement task may comprise a round-trip time measurement, a one-way delay measurement, a jitter measurement, a throughput measurement, and/or an available bandwidth estimation (see cols. 11-12, ll. 47-67 and 1-3, end-to-end probing packets can provide SLA to measure service by jitter measurement, link loss, latency).Appl. No.16/232,819 

Regarding claim 4,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder further teaches wherein one or more probe packets for performing a measurement task of the end-to-end probing are generated by at least one of the first end-path forwarding elements or the second end-path forwarding element (see cols. 11, ll. 13-46, wherein the probe packets for performing measurement are generated by CE router and further by a probe module of the virtual router or switch (i.e. first or second “forwarding elements”)).Appl. No.16/232,819 



Regarding claim 5,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder further teaches wherein generation and/or handling of the probe triggering packet and/or of one or more probe packets for performing the measuring task of the end-to-end probing is/are temporally decoupled from the software defined network controller (see cols. 6, ll. 38-43, wherein service complex utilizes service nodes operating as virtual machines in a virtual compute environment (i.e. “decoupled from …controller”, wherein service nodes can be responsible for creating and sending probe packet through service complex (see further col. 9, ll, 1-7)).Appl. No.16/232,819 

Regarding claim 6,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder further teaches wherein one or more probe packets comprise a ping probe packet for performing a measuring task of the end-to-end probing, wherein the ping probe packet is generated by (see col. 18, ll. 44-51, probe module 90 may perform DC to DC on different paths (i.e. first end path) checks via a simple ICMP Ping mechanism (i.e. ping probe packet)).Appl. No.16/232,819 

Regarding claim 7,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder further teaches wherein comprise a pong probe packet for performing a measurement task of the end-to-end probing, wherein the pong probe packet is generated by the second end-path forwarding element (see col. 18, ll. 44-51, probe module 90 may perform DC to DC on different paths (i.e. second end path) checks via a simple ICMP Ping mechanism (i.e. pong probe packet), wherein use of ICMP Ping mechanism indicates use of echo response (i.e. pong)).Appl. No.16/232,819 

Regarding claim 13,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder further teaches wherein the probe triggering packet comprises information about the intermediate forwarding element that has generated the probe triggering packet due to local information with regard to link quality degradation (see col. 11, ll. 30-42, probe packets that transmitted through path utilize information such as latency (i.e. parameters impacting link quality) to craft/generate probe packet to further determine link loss (see also, cols. 11-12, ll. 47-67 and 1-3)).Appl. No.16/232,819 Appl. No.16/232,819

Regarding claim 14,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder fails to teach upon completion of the end-to-end probing decides locally whether a service level agreement violation is detected.
However, in analogous art Zhang further teaches wherein upon completion of the end-to-end probing the first end-path forwarding element and/or the second end-path forwarding element decides locally whether a service level agreement violation is detected by evaluating result information obtained by the end-to-end probing (see paras. 30-31, end-to-end measurement is performed in order to detect a SLA violation)., 
wherein the result information is evaluated based on a service level agreement compliant threshold provided by the software defined network controller (see para. 62, in some implementations, if the probability of SLA violation associated with the path is high, the network device (i.e. controller) can determine whether a network node in the path exceeds a predetermined threshold for high frequency measurements)).Appl. No.16/232,819 Appl. No.16/232,819
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include upon completion of the end-to-end probing decides locally whether a service level agreement violation is detected as taught in Zhang.  One would do so with predictable results for the benefit of allowing dynamic verification of SLA metrics (see paras. 30-31).    

Regarding claim 15,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder fails to teach wherein a path switchover is performed based upon a service level agreement violation being detected.
However, in analogous art Zhang further teaches wherein a path switchover is performed, based upon a service level agreement violation is-being detected by the end-to-end probing (see paras. 30-31, end-to-end measurement is performed in order to detect a SLA violation, further wherein or example, network functions may include virtualized load balancer (i.e. path switchover) (see further para. 25)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein a path switchover is performed based upon a service level agreement violation being detected as taught in Zhang.  One would do so with predictable results for the benefit of allowing dynamic verification of SLA metrics (see paras. 30-31).    

Regarding claim 16,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder fails to teach load is shifted to a backup path, if a service level agreement violation is detected.
However, in analogous art Zhang further teaches wherein a part of the first end-path forwarding element's load is shifted to a backup path, if a service level agreement violation is detected by the end-to-end probing (see paras. 30-31, end-to-end measurement is performed in order to detect a SLA violation, further wherein or example, network functions may include virtualized load balancer (i.e. shifted to a backup path) (see further para. 25)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include load is shifted to a backup path, if a service level agreement violation is detected as taught in Zhang.  One would do so with predictable results for the benefit of allowing dynamic verification of SLA metrics (see paras. 30-31).    

Regarding claim 17,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder fails to teach wherein an end-to-end probing is performed on a backup path.
However, in analogous art Zhang further teaches wherein an end-to-end probing is performed on a backup path (see paras. 30-31, end-to-end measurement is performed in order to detect a SLA violation, further wherein or example, network functions may include virtualized load balancer (i.e. shifted to a backup path) (see further para. 25)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein an end-to-end probing is performed on a backup path as taught in Zhang.  One would do so with predictable results for the benefit of allowing dynamic verification of SLA metrics (see paras. 30-31).    

Regarding claim 18,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder fails to teach  wherein Quality of Service remarking for promotion or demotion of the data flows is performed.
However, in analogous art Zhang further teaches wherein Quality of Service remarking for promotion or demotion of the data flows is performed; if-based upon a service level agreement violation is-being detected by the end- to-end probing (see paras. 21, upon any configuration or routing changes, online verification module 170 uses the quantitative forwarding graph to identify whether the changes in configurations or routes lead to an SLA violation).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein Quality of Service remarking for promotion or demotion of the data flows is performed as taught in Zhang.  One would do so with predictable results for the benefit of allowing dynamic verification of SLA metrics (see paras. 30-31).

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Zhang and further in view of McCormack (US 2003/0185210), herein after McCormack.

Regarding claim 8,
Schroeder modified teaches the limitations as described in claim 1 above.
Schroeder modified fails to teach controller configures the forwarding elements by creating packet template information and that packet template information comprises one or more packet templates and/or packet template handling instructions.
However, in analogous art McCormack further teaches software defined network controller configures the forwarding elements by creating packet template information that is provided to the forwarding elements (see para. 67, the generation of the series of probe packets is delegated to a probe packet processor 38 (i.e. forwarding elements) which uses parameter information stored in a parameter memory area 40 and routing information stored in a template memory area 42 (i.e. template information) to generate a series of packets without requiring the UDP/IP stack to provide protocol headers for each packet), 
wherein the packet template information comprises one or more packet templates and/or packet template handling instructions (see para. 69, a unique template structure stored in template memory 42. This pointer allows the packet to be identified by the packet processor as a template packet. The payload also includes a specification of the parameters (i.e. template handling instructions) characterizing the series of packets in the QoS probe stream (i.e. burst rate, delay between bursts and number of packets in the burst).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include controller configures the forwarding elements by creating packet template information and that packet template information comprises one or more packet templates and/or packet template handling instruction as taught in McCormack.  One would do so with predictable results for the benefit of characterizing a series of probe packets based on packet templates (see paras. 67).

Regarding claim 9,
Schroeder modified teaches the limitations as described in claim 8 above.
Schroeder modified fails to teach generate one or more probe packets and/or the probe triggering packet based on the provided packet template information.
However, in analogous art McCormack further teaches wherein the forwarding elements are configured to generate one or more probe packets and/or the probe triggering packet based on the provided packet template information (see para. 67, the generation of the series of probe packets is delegated to a probe packet processor 38 (i.e. forwarding elements) which uses parameter information stored in a parameter memory area 40 and routing information stored in a template memory area 42 to generate a series of packets without requiring the UDP/IP stack to provide protocol headers for each packet).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include generate one or more probe packets and/or the probe triggering packet based on the provided packet template information as taught in McCormack.  One would do so with predictable results for the benefit of characterizing a series of probe packets based on packet templates (see paras. 67).

Regarding claim 10,
Schroeder modified teaches the limitations as described in claim 8 above.
Schroeder fails to teach wherein triggering instructions are provided to the forwarding elements by including them into the packet template information.
However, in analogous art McCormack further teaches wherein triggering instructions are provided to the forwarding elements by including them into the packet template information (see para. 67, the generation of the series of probe packets is delegated to a probe packet processor 38 (i.e. forwarding elements) which uses parameter information stored in a parameter memory area 40 and routing information stored in a template memory area 42 to generate a series of packets (i.e. triggering) without requiring the UDP/IP stack to provide protocol headers for each packet).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein triggering instructions are provided to the forwarding elements by including them into the packet template information as taught in McCormack.  One would do so with predictable results for the benefit of characterizing a series of probe packets based on packet templates (see paras. 67).

Regarding claim 11,
Schroeder modified teaches the limitations as described in claim 10 above.
Schroeder further teaches wherein the triggering instructions comprise a parameter threshold for one or more local information parameters impacting link quality, wherein the parameter threshold is employed as a trigger for generating the probe triggering packet (see para. 62, in some implementations, if the probability of SLA violation associated with the path is high, the network device (i.e. controller) can determine whether a network node in the path exceeds a predetermined threshold for high frequency measurements)).Appl. No.16/232,819 

Regarding claim 12,
Schroeder modified teaches the limitations as described in claim 10 above.
Schroeder further teaches wherein the triggering instructions comprise configuring a reception of a predetermined packet as a trigger for generating a probe packet for performing the end-to-end probing (see cols. 7-8, ll. 51-67 and 6-24, wherein the SDN controller configures the DC border router (i.e. “intermediate forwarding element”) such that a probe packet is generated , wherein upon receiving probe packet service path reporting is initiated (i.e. end to end probing is triggered)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20020145981 – Klinker, assuring network service levels are maintained via intelligent routing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458